ON MOTION
ORDER
Camtek Ltd. submits a motion seeking a stay, pending appeal, of paragraph 5(a) of the permanent injunction entered by the United States District Court for the District of Minnesota on August 28, 2009 or, in the alternative, modification of the language of paragraph 5(a).
Upon consideration thereof,
It Is Ordered That:
(1) August Technology Corporation et al. (August Technology) are directed to respond no later than August 18, 2010.
(2) The district court’s August 28, 2009 order is temporarily stayed to the extent that it enjoins offers to sell where the sale would be completed outside the United States, pending receipt of August Technology’s response and consideration by the court of the papers.